DISSENTING OPINION.
WiLKES, J.
I do not concur with the majority. I have no doubt but that this pardon was based upon sufficient grounds, but I- do not think it is valid. I am of opinion that if the defendant had submitted to the verdict and the judgment upon it as a finality, and nothing further had appeared upon the records of the Court, it would have been a final disposition in the sense that a pardon might issue.
*552But the record’ in this case shows that he did not’ submit and treat the judgment as the final action of the Courts, for upon his • motion he was' allowed to enter into bond to appear from day to day pending the filing and hearing of a motion for a new trial. It is true he did not enter such motion, but he did place himself in position to do so, and indicated his purpose so to do, and ' there can be no doubt but that the trial Judge would have entertained his motion for a new trial, or in arrest of judgment if such motion had been made, and there is no doubt but that the Court intended still to pronounce sentence formally.
I am of opinion the term “conviction,” as used in the ’ -constitutional ’provision referred to, means not only ■ that : a 'verdict must be rendered, but it must be entered and judgment pronounced thereon, and there must not thereafter appear upon the records any entry indicating the purpose of the-defendant to seek any other relief or invoke any other action of the trial or appellate Court.
, If; . for. instance:, he pray an appeal,, a pardon cannot issue pending the hearing of the application 'in the trial Court, nor after it is granted, unless it shall be 'first abandoned of record. -So, also,, if the defendant- indicates by entry of. record that he desires further- action of the trial Court in the . way. of a new trial or by arrest of judgment, no pardon can issue. He cannot at the *553same time seek relief at tbe bands of tbe Court and pardon at tbe bands of. tbe .Executive. It is only after bis case has been finally disposed of in the Courts that a pardon can constitutionally issue from tbe Executive. Tbe defendant- must have exhausted all of bis legal remedies or ^waived them so far as tbe record indicates. Tbe defendant in such cases is not without remedy, for under, the provisions of the statute (Shannon, Sec. 1230), execution of sentence may in all proper cases be-suspended, in order that- the defendant may have time “to apply for a pardon. Allen v. State, Martin & Yerger, 295; Smith v. The State, 6 Lea, 638, 639; Crane v. The State, 10 Pickle, 98. The section reads as follows:
“In case of the conviction and sentence of a defendant to imprisonment, the presiding Judge may in all proper cases postj>one the execution of the sentence . for such time as may be necessary to make application to the Executive for a pardon or commutation of punishment.”
It will be noticed that this does not contemplate a stay of judgment and sentence, but only becomes applicable after both have passed, and only stays execution. It does not • say that judgment may be suspended or sentence delayed, and lends no color to' the contention that the application may be made after verdict and before judgment and sentence, but only provides for a postponement of execution of the sentence after it *554has been pronounced, and the action of the Court, so far as trial proceedings are concerned, has become a finality.
In this particular case this remedy was peculiarly applicable and available to the defendant, inasmuch as the pardon recites upon its face that it is granted upon a ’ strong letter from the trial Judge, Estill, and was recommended by ten of the trial jury and some 240 prominent citizens of Hamilton County and the city of Chattanooga.
It appears that this statute was intended to cover cases like the present one, and it 'could have been made available, but instead it appears that defendant held on to- his right to a new trial, and expressed his intention to press it in the event he was not successful with the Governor in his application, for pardon. I think this question one of vital importance and far-reaching in its results, and hence I file my dissent.